DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigihara (U.S. Pub. 2012/0235278).
Regarding claims 1-9 and 19-20, Shigihara [Figs.4,19-20] discloses a semiconductor chip, comprising: 
an intermetal dielectric (IMD) layer [6a-c] on a substrate; 
an uppermost insulation layer [8,12] on the IMD layer, the uppermost insulation layer having a dielectric constant different from a dielectric constant of the IMD layer [Paras.88-90]; 
a metal wiring in the IMD layer, the metal wiring including a via contact [7c] and a metal pattern [5c]; 
a metal pad [10] in the uppermost insulation layer, the metal pad being electrically connected to the metal wiring [20]; and 
a bump pad [20A] on the metal pad, 
wherein an interface portion [8] between the IMD layer [6a-c] and the uppermost insulation layer [8,12] is disposed at a height of a portion between an upper surface and a lower surface of an uppermost metal pattern [7c,5c] in the IMD layer.

where an upper surface of the uppermost metal pattern [5c] is exposed through an upper surface of the IMD layer;

wherein the IMD layer [6a-c] includes an oxide having a dielectric constant less than 4 [Para.88];

wherein the uppermost insulation layer [8,12] includes an oxide having a dielectric constant greater than a dielectric constant of the IMD layer [Para.89-90];

wherein the IMD layer [6] has a coefficient of thermal expansion different from a coefficient of thermal expansion of the uppermost insulation layer [8,12] [Paras.88-90; these layers comprise different materials];

further comprising: a conductive bump [21] on the bump pad [20A];

further comprising: 
a first region in which the bump pad is formed, wherein the portion between the upper surface and the lower surface of the uppermost metal pattern in the IMD layer [from pad 10] is disposed at a distance [a] ranging from about 0.5 times to about 1.2 times a width of the bump pad from the bump pad [20A] [Fig.19];

wherein the first region [20A] is an edge region of the substrate.

further comprising: a capping layer [8] conformally formed between the IMD layer [6] and the uppermost insulation layer [12], wherein an upper surface of the uppermost metal pattern [5c] is exposed through an upper surface of the IMD layer [6c];

a semiconductor package [Figs.19-20], comprising: 
a package substrate [40]; 
a semiconductor chip [1A]; and 
conductive bumps [21] interposed between the package substrate and the semiconductor chip and electrically connecting the semiconductor chip and the package substrate, 
wherein the semiconductor chip includes [Discussed above]: 
an intermetal dielectric (IMD) layer on a substrate; 
an uppermost insulation layer contacting an upper surface of the IMD layer, the uppermost insulation layer having a dielectric constant different from a dielectric constant of the IMD layer; 
a metal wiring in the IMD layer, the metal wiring including a via contact and a metal pattern; 
a metal pad in the uppermost insulation layer, the metal pad being electrically connected to the metal wiring; and 
a bump pad on the metal pad, 
wherein in a first region of the substrate, an interface portion between the IMD layer and the uppermost insulation layer is disposed at a height of a portion between an upper surface and a lower surface of an uppermost metal pattern in the IMD layer;

wherein the IMD layer and the uppermost insulation layer in the semiconductor chip have different coefficients of thermal expansion [Discussed above].

Claim(s) 12-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farooq (U.S. Pub. 2007/0187828).
Regarding claims 12-15 and 17-18, Farooq [Figs.2-3] discloses a semiconductor chip, comprising: 
a first intermetal dielectric (IMD) layer [M1-M4 of 122] on a substrate, the first IMD layer having a first dielectric constant; 
a second IMD layer [122U of 122] on the first IMD layer, the second IMD layer having a second dielectric constant different from the first dielectric constant: 
a third IMD layer [126] on the second IMD layer, the third IMD layer having a third dielectric constant different from the second dielectric constant; 
an uppermost insulation layer [124] on the third IMD layer, the uppermost insulation layer having a fourth dielectric constant different from the third dielectric constant; 
a first metal wiring in the first IMD layer, the first metal wiring including a first via contact and a first metal pattern [M/V];
a second metal wiring in the second IMD layer, the second metal wiring including a second via contact and a second metal pattern [M5/V5]; 
a third metal wiring in the third IMD layer, the third metal wiring including a third via contact and a third metal pattern [M6/6]; 
a metal pad [M8] in the uppermost insulation layer, the metal pad being electrically connected to the third metal wiring; and 
a bump pad [M9] for forming a conductive bump [106] on the metal pad, 
wherein in a first region of the substrate, an upper surface of the third metal pattern [M6/V6] disposed at an uppermost portion is exposed through an upper surface of the third IMD layer [126] [Paras.17-19]; 

wherein in the first region, an upper surface of the second metal pattern disposed at an uppermost portion is exposed through an upper surface of the second IMD layer, and 
in the first region, an upper surface of the first metal pattern disposed at an uppermost portion is exposed through an upper surface of the first IMD layer [Fig.2];

wherein the first dielectric constant, the second dielectric constant and the third dielectric constant are less than 4, and the fourth dielectric constant is greater than the first dielectric constant, the second dielectric constant and the third dielectric constant [Paras.17-19];

wherein among in the first IMD layer, the second IMD layer, the third IMD layer and the uppermost insulation layer, adjacent layers have different coefficients of thermal expansion [Paras.17-19];

wherein the first region is an edge region of the substrate, and at least one bump pad is disposed in the edge region [Fig.2];

further comprising: 
a first capping layer [128] conformally formed on a portion between the first IMD layer and the second IMD layer and a surface of the first metal pattern;
 a second capping layer [128] conformally formed on a portion between the second IMD layer and the third IMD layer and a surface of the second metal pattern; and 
a third capping layer [128] conformally formed on a portion between the third IMD layer and the uppermost insulation layer and a surface of the third metal pattern protruding from an upper surface of the third IMD layer [Fig.2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (U.S. Pub. 2012/0235278) and Farooq (U.S. Pub. 2007/0187828).
Regarding claims 10-11 and 16, Shigihara and Farooq [Discussed above] discloses
further comprising: 
a stacked plurality of IMD layers disposed between the substrate and the IMD layer; and 
a plurality of metal wirings in each one of the stacked plurality of IMD layers, 
wherein adjacent IMD layers among the plurality of IMD layers have different dielectric constants;

wherein an interface portion is disposed at a height between an upper surface and a lower surface of an uppermost metal pattern in an IMD layer among the plurality IMD layers;

wherein the first region includes a region including the bump pad and a region within a distance ranging from between about 0.5 times to about 1.2 times a width of the bump pad from the bump pad.

It would have been obvious to combine the teachings of Shigihara and Farooq, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822